        Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER LOCK,
              Plaintiff                                         CIVIL ACTION

                 v.

ANDREW SAUL, Commissioner
of the Social Security Administration, 1                        No. 18-3488
                      Defendant

                                       MEMORANDUM

    PRATIER,J.                                                               SEPTEMBER <;?~2020

         Christopher Lock seeks review of the Commissioner of Social Security's (the

"Commissioner") denial of his application for disability insurance benefits and supplemental

security income. After the Court referred this matter to U.S. Magistrate Judge Thomas J. Rueter

for a Report and Recommendation, Judge Rueter recommended that the Court deny Mr. Lock's

request for review. Mr. Lock has filed objections to Judge Rueter's Report and Recommendation.

         For the reasons that follow, the Court overrules Mr. Lock's objections, adopts the Report

and Recommendation, and denies the request for review.

                                            BACKGROUND

         Mr. Lock applied for disability insurance benefits and supplemental security income on

March 16, 2015. Both claims were denied on August 5, 2015, and Mr. Lock requested a hearing

before an Administrative Law Judge ("ALJ"). A hearing before an ALJ was held on August 24, 2017.

Testimony was presented by Mr. Lock, who was represented by counsel, and a vocational expert. 2



        On June 17, 2019, Andrew Saul was sworn in as the Commissioner of Social Security. Pursuant
to Federal Rule of Civil Procedure 25(d), Andrew Saul should be substituted for Nancy A. Berryhill as the
defendant in this suit.
2
         The substance of their testimony 1s outlined in detail m Judge Rueter's Report and
Recommendation.




                                                                                                       ------,-----
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 2 of 13




       After the hearing, the ALJ issued a decision on November 28, 2017 that Mr. Lock was not

disabled under the Social Security Act. The ALJ made the following findings:

   I. The claimant meets the insured status requirements of the Social Security Act at
      least through December 31, 2014.

   2. The claimant has not engaged in substantial gainful activity since November 3,
      2012, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

   3. The claimant has the following severe impairments: Bipolar Disorder, Social
      Anxiety Disorder, and Attention-Deficit Hyperactivity Disorder ("ADHD") (20
      CFR 404.1520(c) and 416.920(c)).

   4. The claimant does not have an impairment or combination of impairments that
      meets or medically equals the severity of one of the listed impairments in 20 CFR
      Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
      416.920(d), 416.925 and 416.926).

   5. After careful consideration of the entire record, the undersigned finds that the
      claimant has the residual functional capacity to perform a full range of work at all
      exertional levels but with the following non-exertional limitations: no detailed
      instructions and limited to occasional contact with the public.

   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and
      416.965).

   7. The claimant was born on November 18, 1977 and was 34 years old, which is
      defined as a younger individual age 18-49, on the alleged disability onset date (20
      CFR 404.1563 and 416.963).

   8. The claimant has at least a high school education and is able to communicate in
      English (20 CFR 404.1564 and 416.964 ).

   9. Transferability of job skills is not an issue in this case because using the Medical-
      Vocational Rules as a framework supports a finding that the claimant is "not
      disabled," whether or not the claimant has transferable job skills (See SSR 82-41
      and 20 CFR Part 404, Subpart P, Appendix 2).

   10. Considering the claimant's age, education, work experience, and residual
       functional capacity, there are jobs that exist in significant numbers in the national
       economy that the claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969,
       and 416.969(a)).




                                                2
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 3 of 13




   11. The claimant has not been under a disability, as defined in the Social Security Act,
       from November 3, 2012, through the date of this decision (20 C.F.R. 404.1520(g)
       and 416.920(g)).

R. 12-20.

       Mr. Lock asked the Appeals Council to review the ALJ' s decision. The Appeals Council

denied his request, making the ALJ' s decision the Commissioner's final determination.

       Mr. Lock then filed this action seeking judicial review of the final decision denying his

claim for disability insurance benefits and supplemental security income. Judge Rueter issued a

Report and Recommendation concluding that substantial evidence supported the Commissioner's

decision and, accordingly, that Mr. Lock's request for review should be denied. Mr. Lock filed

objections, which the Commissioner responds should be overruled.

                                        LEGAL STANDARD

       When a party makes a timely and specific objection to a portion of a magistrate judge's

Report and Recommendation, the district court applies a de novo review to the issues raised on

objection. 28 U.S.C. § 636(b)(l); United States v. Raddatz, 447 U.S. 667, 674-75 (1980). The

court may accept, reject, or modify, in whole or in part, the findings or recommendations of the

magistrate judge. Id.

       However, the district court may review the ALJ's final decision only in order to determine

"whether that decision is supported by substantial evidence." Hartranft v. Apfel, 181 F Jd 358,

360 (3d Cir. 1999) (citing 42 U.S.C. § 405(g)). Stated differently, the court "is bound by the ALJ's

findings of fact if they are supported by substantial evidence on the record." Plummer v. Apfel,

186 F .3d 422, 427 (3d Cir. 1999). "Substantial evidence 'does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion."' Hartranft, 181 F.3d at 360 (quoting Pierce v. Underwood,




                                                 3
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 4 of 13




487 U.S. 552 (1988)). The court may not "weigh the evidence," Williams v. Sullivan, 970 F.2d

1178, 1183 (3d Cir. 1992), and "will not set the Commissioner's decision aside if it is supported

by substantial evidence, even if [the court] would have decided the factual inquiry differently,"

Hartranft, 181 F.3d at 360.

        An ALI' s decision must present sufficient explanation of his or her final determination to

provide a reviewing court with the benefit of the factual basis underlying the ultimate disability

finding. Cotter v. Harris, 642 F.2d 700, 704-05 (3d Cir. 1981) (citing S.E.C. v. Chenery Corp.,

318 U.S. 80, 94 (1943)). While the ALJ need only discuss the most pertinent, relevant evidence

bearing upon a claimant's disability status, the ALJ must provide sufficient discussion to allow the

court to determine whether any rejection of potentially significant, probative evidence was proper.

Johnson v. Comm 'r of Soc. Sec., 529 F .3d 198, 203-04 (3d Cir. 2008) (citing Burnett v. Comm 'r

ofSoc. Sec., 220 F.3d 112, 121 (3d Cir. 2000); Cotter, 642 F.2d at 706).

        A claimant bears the burden of proof on the issue of disability. In other words, a claimant

must show that he or she is unable to engage in "any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months." 42

U.S.C. § 423(d)(l)(A). Under the regulations implementing the Act, the Commissioner uses a

five-step sequential process to determine whether a person is "disabled."3 The claimant satisfies

the burden of proving disability by showing an inability to return to his past relevant work.

Rutherford v. Barnhart, 399 F .3d 546, 551 (3d Cir. 2005). Once the claimant makes this showing,



3
        This process requires the Commissioner to consider, in order, whether a claimant: ( 1) is engaged
in substantial gainful activity; (2) has a severe impairment or severe combination of impairments; (3) has
an impairment that meets or medically equals the requirements of a listed impairment; (4) has a residual
functional capacity to perform the claimant's past relevant work; and (5) is able to perform other work, in
view of his age, education, and work experience. 20 C.F.R. § 416.920.


                                                    4
        Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 5 of 13




the burden shifts to the Commissioner to show that, given the claimant's age, education, and work

experience, the claimant has the ability to perform specific jobs existing in the economy. 20 C.F .R.

§§ 404.1520(a)(4)(v), 416.920(a)(4)(v); see Rutherford, 399 F.3d at 551.

                                            DISCUSSION

        Mr. Lock raises a series of objections to Judge Rueter' s Report and Recommendation. The

Commissioner responds that Judge Rueter correctly concluded that the ALJ's decision was

supported by substantial evidence.      For the reasons below, the Court overrules Mr. Lock's

objections.

   I.         Mr. Lock's Waived Objection

         In his first objection, Mr. Lock asserts that the ALJ posed a hypothetical to the vocational

expert that did not include all of Mr. Lock's impairments. He claims that by only attaching

limitations of no detailed instructions and occasional contact with people, the ALJ presented an

insufficient and improper hypothetical that cannot qualify as substantial evidence.

         Mr. Lock raises this argument for the first time in his objections to Judge Rueter's Report

and Recommendation. Mr. Lock did not raise this issue in his opening brief and statement of

issues in support of his request for review. Nor did he raise it in reply to the Commissioner's

response. Because Mr. Lock never presented this issue to Judge Rueter, his objection is waived

and the Court need not consider it. See Berg v. Berryhill, No. 17-04452, 2019 WL 3387209, at *5

(E.D. Pa. July 26, 2019) ("Because Berg raised this argument for the first time in her objections to

the R. & R., she waived it."); ICAP Corps., LLC v. Drennan, No. 14-5451, 2016 WL 644145, at

*3 (D.N.J. Feb. 17, 2016) (noting that "the district court must make a de novo determination of

those portions to which the litigant objects," but "de novo does not mean that a district court is

required to consider objections that were not presented before the magistrate"); Wilson v. Colvin,

218 F. Supp. 3d 439, 453 (E.D. Pa. 2016) ("Plaintiff raised the constitutional claim for the first


                                                  5
         Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 6 of 13




time in his objections to the R & R. Thus, this argument has been waived."); Anamdi v. Kean

Univ., No. 15-2887, 2015 WL 5138648, at *3 (D.N.J. Aug. 31, 2015) ("A district is not, however,

required to consider objections that were not presented before the magistrate.").

   II.      Substantial Evidence

         In his objections, Mr. Lock argues that the ALJ erred by not mentioning or properly

analyzing numerous medical records and mental health findings, and that the ALJ' s final disability

determination would have been different had the ALJ acknowledged the omitted evidence. Mr.

Lock claims that even if the ALJ's arguments for not finding him disabled were based on evidence

in the record, the amount of adverse evidence left out of the ALJ's analysis means that the ALJ's

decision cannot be supported by substantial evidence. Mr. Lock asserts that he is not asking the

Court to re-weigh the evidence presented to the ALJ.

         The Court disagrees with Mr. Lock's contentions. As Judge Rueter explained, "an ALJ

need not cite all evidence a claimant presents," R. & R. 13 (citing Johnson, 529 F.3d at 203-04),

and "the ALJ's mere failure to cite specific evidence does not establish that the ALJ failed to

consider it," id. at 14 (quoting Phillips v. Barnhart, 91 F. App'x 775, 780 n.7 (3d Cir. 2004)). The

Court is bound to a "deferential standard ofreview" under which "even if there is contrary evidence

in the record that wJuld justify the opposite conclusion, the ALJ' s decision will be upheld if it is

also supported by the evidence." Parsons v. Barnhart, 101 F. App'x 868,869 (3d Cir. 2004). The

amount of evidence needed to uphold the ALJ's decision is "substantial evidence," which simply

means "more than a mere scintilla, but less than a preponderance." Id. Accordingly, even if some

evidence-indeed, even a lot of evidence-supported a decision contrary to that of the ALJ, that

would still not be a valid basis for remand where at least substantial evidence also supports the

ALJ' s determination. The Court agrees with Judge Rueter' s conclusion that "the ALJ acted in

accordance with the Commissioner's regulations and Third Circuit case law when he considered


                                                  6
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 7 of 13




the records and determined that the evidence as a whole was not supportive of plaintiffs claimed

limitations." R. & R. 14.

       Mr. Lock next asserts that the ALJ improperly relied on Mr. Lock's appearance and

interactions with the consultative examiner and his mental health treaters to deny his claim. Mr.

Lock claims that the ALJ erred in relying on mental status exam findings to find that he had the

ability to sustain concentration in a work setting, and that Social Security Regulations recognize

that abilities demonstrated in a supportive situation, such as an examination or treatment session,

do not necessarily establish the ability to function in the workplace.

       The ALJ, however, did not rely solely on Mr. Lock's mental status exam findings in

concluding that he could maintain employment. For example, the ALJ also weighed multiple

inconsistencies between Mr. Lock's statements, actions, and the record as a whole. Furthermore,

simply because abilities exhibited in a supportive situation may not necessarily demonstrate an

ability to complete tasks in an employment context does not mean that they cannot provide some

support for such a finding. See, e.g., 20 C.F.R. §§ 404.l529(c)(2), 416.929(c)(2) ("Objective

medical evidence ... is a useful indicator to assist us in making reasonable conclusions about the

intensity and persistence of your symptoms and the effect those symptoms ... may have on your

ability to work."). The ALJ was certainly entitled to rely on Mr. Lock's conduct during his medical

exams and mental health treatment in evaluating whether Mr. Lock was able to concentrate in the

workplace. Mr. Lock's belief that the ALJ should have weighed the evidence differently cannot

entitle him to relief. See Williams, 970 F .2d at 1182 (explaining that a district court is not

"empowered to weigh the evidence or substitute its conclusions for those of the fact-finder")

(citing Early v. Heckler, 743 F.2d 1002, 1007 (3d Cir. 1984)).




                                                  7
        Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 8 of 13



        For this same reason, Mr. Lock's additional argument that the ALJ overly relied on Mr.

Lock's contradictory statements related to his overall activities also fails. Weighing the evidence

presented is an inherent role of the fact-finder, and the ALJ was entitled to rely on the contradictory

nature of some of Mr. Lock's statements in denying his claim, even if Mr. Lock made other

statements that were consistent with the rest of the record. See Malloy v. Comm 'r ofSoc. Sec., 306

F. App'x 761, 765 (3d Cir. 2009) ("Credibility determinations as to a claimant's testimony

regarding pain and other subjective complaints are for the ALJ to make. . . . In view of the

evidence presented in the record and of the ALJ's 'opportunity to observe the demeanor and to

determine the credibility of the claimant,' these findings are entitled to 'great weight' and should

be upheld.") (quoting Cotter, 642 F.2d at 705); see also Chandler v. Comm 'r ofSoc. Sec., 667 F.3d

356, 363 (3d Cir. 2011) (stating that a claimant's statements concerning his symptoms must be

carefully considered, but "the ALJ is not required to credit them").

       Next, Mr. Lock argues that the ALJ impermissibly relied on a lack of objective mental

status findings to dismiss how minimal Mr. Lock's activities of daily living were. He claims that

this was error because the field of mental health is largely based on patients' subjective complaints

and the fact that his symptoms were self-reported without more objective findings does not make

them less valid. But the ALJ did not err. As already explained, "[o]bjective medical evidence ...

is a useful indicator to assist [the ALJ] in making reasonable conclusions about the intensity and

persistence of your symptoms and the effect those symptoms ... may have on your ability to

work." 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2). Even if objective findings could be said to

be more probative in a case of physical disability, that does not in tum mean that they have no

probative value in a case of mental disability, and it certainly does not follow that an ALJ commits

error by still observing and weighing an absence of objective findings. Indeed, that the ALJ here




                                                   8
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 9 of 13




incorporated the general lack of objective mental status findings into his evaluation shows a

thorough and thoughtful analysis of the record in this case.

       Similarly, Mr. Lock argues that Judge Rueter erred by relying on Garrett v. Comm 'r of

Soc. Sec., 274 F. App'x 159 (3d Cir. 2008), for the proposition that a claimant must present a

certain level of intensity in treatment notes to prove disability. He claims that Garrett involved a

case of physical pain and the Court should recognize that there is no case law indicating that regular

mental health therapy is insufficient for an ALJ to find in favor of disability. But Judge Rueter did

not cite Garrett as requiring a claimant to present a certain level of treatment. Rather, Judge

Rueter cited Garrett as support for his conclusion that it was not improper for the ALJ to consider

the level of Mr. Lock's treatment because, as held in Garrett, a conservative level of treatment can

be a proper basis for discounting a claimant's alleged limitations. The law does not foreclose

finding a claimant not disabled even where the individual exhibits some pain or symptoms. It was

not error for the ALJ to consider the degree of treatment Mr. Lock received even though this is a

case dealing with questions of mental disability.

        Mr. Lock also objects to Judge Rueter's reasoning dismissing his argument that the ALJ

failed to appropriately consider and credit his work history. According to Mr. Lock, Judge Rueter

dismissed his work history argument by stating that the ALJ's failure to acknowledge and consider

it was harmless error. Mr. Lock asserts that this error cannot be harmless when considered in

totality with the other errors the ALJ committed.

        This, however, is not an accurate depiction of Judge Rueter's reasoning. In addressing Mr.

Lock's work history argument, Judge Rueter explained:

        With respect to plaintiffs claim that the ALJ should have afforded plaintiff
        enhanced credibility due to his work history, see Pl. 's Br. at 23-24, the court notes
        that work history "is only one of many factors an ALJ may consider in assessing a
        claimant's subjective complaints." Lee v. Astrue, 2012 WL 4932019, at *8 (E.D.



                                                    9
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 10 of 13




       Pa. Oct. 17, 2012) (quoting Thompson v. Astrue, 2010 WL 3661530, at *4 (W.D.
       Pa. Sept. 20, 2010)). "Indeed, a claimant's work history alone is not dispositive of
       the question of his credibility, and an ALJ is not required to equate a long work
       history with enhanced credibility." Id. See also Brown v. Colvin, 2017 WL
       2547304, at *5 (D. Del. June 13, 2017) ("Although case law has indicated that
       strong work history can play a role in the ALJ's decision, it only added to the
       claimant's credibility when substantial evidence of a disability already existed.")
       (citing Dobrowolsky v. Califano, 606 F.2d 403,409 (3d Cir. 1979)). In the present
       case, the ALJ properly evaluated plaintiffs symptoms, clearly demonstrating how
       he found plaintiffs complaints to be inconsistent with the evidence of record.
       Furthermore, "no principle of administrative law or common sense requires us to
       remand a case in quest of a perfect opinion unless there is reason to believe that the
       remand might lead to a different result." Marion v. Berryhill, 2018 WL 2218868,
       at *l (E.D. Pa. May 15, 2018) (Pratter, J.) (citing Schuster, 879 F. Supp. 2d at 466).

R. & R. 15 n.10. Judge Rueter's reference to the harmless error standard only served to bolster his

conclusion that the ALJ properly evaluated Mr. Lock's symptoms in light of the entire record, a

conclusion with which the Court agrees.

       Furthermore, the Commissioner identifies that Mr. Lock's work history is not as

outstanding as he claims. The Commissioner argues that Mr. Lock only worked from age 22 to

32, when his employment ended in 2009 due to absences related not only to Mr. Lock's anxiety

but also his substance use.    As the Commissioner argues, Mr. Lock's work history was not

substantial and did not end solely as a result of his purported disability. See Goff v. Barnhart, 421

F.3d 785, 793 (8th Cir. 2005) ("Courts have found it relevant to credibility when a claimant leaves

work for reasons other than her medical condition.") (citation omitted). Judge Rueter did not err

in dismissing Mr. Lock's arguments related to his work history.

       Mr. Lock next objects to Judge Rueter's analysis related to his activities of daily living.

He acknowledges that he agrees with Judge Rueter's statement that "[i]t is well-established that 'it

is appropriate for an ALJ to consider the number and type of activities in which a claimant engages

when assessing his or her residual functional capacity."' R. & R. 17 (quoting Cunningham v.

Comm 'r of Soc. Sec., 507 F. App'x 111, 118 (3d Cir. 2012)). However, Mr. Lock claims that his



                                                 10
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 11 of 13




own activities of daily living were so sporadic and lacking in independence that it would be

unreasonable to conclude that his activities were inconsistent with disability.

       As Judge Rueter properly and thoroughly explained:

       [P]laintiff contends that the ALJ did not provide a thorough and adequate analysis
       of the evidence supporting his claim that he is unable to perform daily activities
       and to concentrate due to racing thoughts. See Pl.'s Br. at 9-14. Plaintiff also
       points to records which document his reported lack of motivation and energy. See
       id. at 15-16.

       The court is not persuaded by plaintiff's argument that the ALJ failed to sufficiently
       analyze the probative evidence. The ALJ provided a detailed, considered analysis
       of the record evidence that supports and detracts from plaintiff's claims of
       functional limitations in his explanation of the RFC assessment. See R. 16-18.
       First, the ALJ acknowledged plaintiff's testimony at the administrative hearing that
       he is unable to work due to severe anxiety.

       The ALJ then compared and contrasted plaintiff's claims with the evidence of
       record, including specific citations to the record evidence. See R. 16-17. The ALJ
       reasoned that, although the medical records document plaintiff's treatment history,
       they do not support plaintiff's claims of functional limitations.


       Notably, the ALJ also contrasted plaintiff's statements about his limitations and his
       actions as detailed in the record .... As noted by the ALJ in his decision, the record
       demonstrates that plaintiff was not as limited in his activity as reported.

       The ALJ' s decision shows that he expressly considered the evidence that supported,
       and detracted from, plaintiff's claimed limitations, with explicit citation to the
       relevant medical records. See R. 16-17. While the ALJ did not specifically refer
       to every medical record in his decision, he clearly analyzed the medical evidence
       pertaining to plaintiffs impairments and resulting functional limitations. "There is
       no requirement that the ALJ discuss in its opinion every tidbit of evidence included
       in the record." Hur v. Barnhart, 94 F. App'x 130, 133 (3d Cir. 2004) (not
       precedential).

R. & R. 10-13.

        Despite Mr. Lock's assertions that he is not asking the Court to re-weigh the evidence, that

is precisely what he requests.    But the Court may not "weigh the evidence or substitute its

conclusions for those of the fact-finder." Williams, 970 F .2d at 1182 (citing Early, 743 F .2d at




                                                 11
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 12 of 13




1007). Where substantial evidence supports the ALJ's determination, as is the case here, the Court

is bound to that uphold that decision.

    III.      Opinion Evidence

           Mr. Lock's final objections relate to the opinion evidence of therapist Pavel Rodriguez.

Mr. Lock claims that the ALJ determined that the opinion of Mr. Rodriguez "should not matter,"

Objs. 13, because Mr. Rodriguez's assessment stated that he had met with Mr. Lock at least twice

a week for two years, but the therapy notes of record demonstrated that Mr. Lock was seen by Mr.

Rodriguez no more than once a week, often with several weeks or months passing between visits.

Mr. Lock argues that the level and frequency of treatment Mr. Rodriguez performed is nonetheless

sufficient for him to have offered a legitimate opinion on Mr. Lock's disability. Mr. Lock also

claims that Judge Rueter improperly supplied his own reasoning when he relied on an alleged

inconsistency between Mr. Rodriguez's opinion and the normal examination findings from Mr.

Rodriguez's treatment notes to justify the ALJ's discounting of Mr. Rodriguez's opinion.

           First, the ALJ did not conclude that Mr. Rodriguez's opinion "should not matter"-he

stated that it was "afforded little weight." R. 18. Second, Judge Rueter did not supply his own

reasoning for the ALJ's decision. The ALJ's findings themselves said, "Further, Mr. Rodriguez's

opinions [are] not well supported by his own treatment records which contain relatively

unremarkable mental status examination findings." R. 18. This is the very inconsistency Judge

Rueter referenced. 4 Accordingly, Judge Rueter did not substitute his own reasoning for that of the


4
         Mr. Lock contends that Mr. Rodriguez's opinion was not inconsistent with his treatment records.
In support thereof, Mr. Lock cites a number of treatment notes indicating Mr. Lock having a loss of interest
in activities, decreased energy, feelings of guilt, mood disturbance, generalized persistent anxiety, and
limited communication skills. However, that some of Mr. Rodriguez's notes were consistent with his
opinion does not change the fact that other notes were inconsistent, and it was permissible for the ALJ to
consider those inconsistencies in weighing the evidence. See R. & R. 22 n.15 ("Mr. Rodriguez's therapy
notes dated from September 14, 2015 to August 8, 2017 document that while his affect was at times
described as labile or depressed, plaintiff consistently presented as oriented, well-groomed and healthy,

                                                    12
      Case 5:18-cv-03488-GEKP Document 19 Filed 09/15/20 Page 13 of 13




ALJ, and the ALJ was permitted to discount Mr. Rodriguez's opinion, even if the level of treatment

he provided was not insignificant. See Johnson, 529 F.3d at 204 (finding ALJ was entitled to reject

doctor's testimony where evidence in the record discounted its probative value and substantial

evidence supported the ALJ's conclusion).

                                            CONCLUSION


       For the foregoing reasons, the Court overrules Mr. Lock's objections, adopts Judge

Rueter's Report and Recommendation, and denies Mr. Lock's request for review. An appropriate

order follows.




with coherent speech and normal activity level, and denied psychotic symptoms and suicidal thoughts.")
(citing R. 688, 690, 692,694, 696, 698, 700, 702, 704, 706, 708, 710, 712, 714, 716, 718, 720, 722, 724,
726, 728, 730, 732, 734, 738, 740, 742, 744, 746, 748, 750, 752, 754.").


                                                   13
